RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    Bigelow v. Williams                         No. 02-4203
        ELECTRONIC CITATION: 2004 FED App. 0132P (6th Cir.)
                    File Name: 04a0132p.06                               THE ATTORNEY GENERAL, Columbus, Ohio, for
                                                                         Appellee.    ON BRIEF:        Jill E. Stone, PUBLIC
                                                                         DEFENDER’S OFFICE, Columbus, Ohio, for Appellant.
UNITED STATES COURT OF APPEALS                                           Diane Mallory, OFFICE OF THE ATTORNEY GENERAL,
                                                                         Columbus, Ohio, for Appellee.
                  FOR THE SIXTH CIRCUIT
                        _________                                                            _________________

 MICHAEL BIGELOW ,                X                                                              OPINION
          Petitioner-Appellant, -                                                            _________________
                                   -
                                   -  No. 02-4203                          SUTTON, Circuit Judge. A state-court jury convicted
            v.                     -                                     Michael Bigelow of kidnapping, felonious assault and arson
                                    >                                    for his alleged involvement in an attack on a woman in
                                   ,                                     Toledo, Ohio on June 17, 1993. From his initial arrest to the
 JESSE WILLIAMS, Warden,           -
         Respondent-Appellee. -                                          present, Bigelow has insisted that he did not commit the
                                                                         crime and indeed could not have committed the crime because
                                  N                                      he was residing and working 150 miles away in Columbus,
       Appeal from the United States District Court                      Ohio on the day of the assault. At each stage in the
       for the Northern District of Ohio at Toledo.                      proceedings—in state court, in his state post-conviction
      No. 01-07626—John W. Potter, District Judge.                       proceedings, and now in his federal habeas corpus
                                                                         proceedings—Bigelow also has claimed that his court-
                   Argued: January 30, 2004                              appointed lawyer, Peter Rost, did not adequately investigate
                                                                         this alibi defense, most notably by failing to identify three
               Decided and Filed: May 10, 2004                           witnesses who could have placed Bigelow in Columbus on
                                                                         the day of the assault.
     Before: MERRITT and SUTTON, Circuit Judges;
               FEIKENS, District Judge.*                                    In one sense, it is easier to sympathize with Rost than with
                                                                         Bigelow when it comes to this claim. Bigelow lived an
                      _________________                                  itinerant life in Columbus; he did not remember exactly
                                                                         where he was in Columbus on the day of the crime; he did not
                           COUNSEL                                       fully communicate all possible leads to Rost and apparently
                                                                         did not inform him about his own letter-writing investigation
ARGUED: Jill E. Stone, PUBLIC DEFENDER’S OFFICE,                         efforts from prison; and Rost in fact did pursue many leads,
Columbus, Ohio, for Appellant. Diane Mallory, OFFICE OF                  none of which bore fruit. Until four days before Bigelow’s
                                                                         trial, it is indeed difficult to second-guess Rost’s efforts,
                                                                         frustrating as they were, to advance his client’s defense.
    *
     The Honorab le John Feikens, United States District Judge for the
Eastern District of Michigan, sitting by designation.

                                  1
No. 02-4203                         Bigelow v. Williams      3    4    Bigelow v. Williams                          No. 02-4203

   On the fourth day before the commencement of the criminal      re-commit himself to finding additional alibi witnesses in the
trial, however, Vernon Greenlee, an employee of Orkin Pest        Columbus area—whether by asking for a postponement of the
Control, called Rost and told him that he could place Bigelow     trial, by hiring an investigator or by traveling to Columbus
in Columbus on the day of the crime. (Greenlee’s call was         himself to talk firsthand to the other people that might have
prompted by a letter that Bigelow had written to Orkin from       been working at the same house as Greenlee (and apparently
prison.) Realizing the significance of this testimony, Rost       Bigelow) on June 17th. Had Rost pursued any of these
subpoenaed Greenlee and one other Orkin employee to testify       options, he likely would have identified three other witnesses,
at the trial. The testimony was helpful because Greenlee          all of whom have since come forward to testify that they saw
identified Bigelow in court as the man he saw at the home of      Bigelow in Columbus on the day of the attack and none of
Gary Chasen in Columbus on June 17th, the day of the              whom had a prior relationship with Bigelow (or any other
assault, but the testimony was vulnerable to impeachment          reason to be untruthful).
because Greenlee worked at the house at issue on two
consecutive days. In convicting Bigelow, the jury apparently        Whether Rost’s failure to take additional action after being
was swayed by the two primary pieces of evidence submitted        contacted by Greenlee constituted ineffective assistance
by the State—the testimony of the victim who was able to          deserves consideration by the district court in the first
pick Bigelow out of a lineup (and identify him at trial) based    instance and possibly an evidentiary hearing. As the United
on brief glances at him during the assault and the testimony      States Supreme Court first indicated in Strickland v.
of an individual who claimed to see Bigelow (from the back        Washington, 466 U.S. 668 (1984), and reaffirmed just
and side) running across a field away from the crime scene.       recently in Wiggins v. Smith, 123 S. Ct. 2527 (2003), the
                                                                  respect that attorneys’ strategic decisions in a criminal trial
   In rejecting Bigelow’s ineffective-assistance-of-counsel       will receive is proportionate to the extent of the investigation
claim, the state courts and federal district court focused        they in fact conducted. See Strickland, 466 U.S. at 691
primarily on whether an alibi witness contacted Rost during       (“[S]trategic choices made after less than complete
the week before trial and whether Rost failed to return the       investigation are reasonable precisely to the extent that
phone call. The state courts found as a matter of fact that       reasonable professional judgments support the limitations on
Rost did not know about any other alibi witnesses before the      investigation.”). As the case comes to us, there is no
trial. The district court properly respected this finding in      indication that Rost performed any further investigation after
view of the competing evidence on the issue and the rigorous      Greenlee came forward—even though his alibi testimony was
requirements for rejecting such a finding under The               sufficiently important that Rost put him on the stand virtually
Antiterrorism and Effective Death Penalty Act (AEDPA),            sight unseen. For these reasons and those elaborated below,
Pub. L. No. 104-132, 110 Stat. 1214 (1996).                       we vacate the judgment of the district court, remand the case
                                                                  to the district court and allow it to consider in the first
  The problem with the district court’s decision is that it did   instance whether to grant the writ on the basis of this claim.
not address the other aspect of Bigelow’s Sixth Amendment
claim: Rost’s failure to conduct any additional investigation
after the sudden appearance of Greenlee four days before trial.
While the State urges us to reject this alternative argument on
our own, we refuse to do so in view of the seriousness of the
claim. Once Greenlee appeared, Rost had ample reasons to
No. 02-4203                          Bigelow v. Williams        5    6    Bigelow v. Williams                         No. 02-4203

                                I.                                   very close, almost Marine-like haircut. JA 654. After giving
                                                                     this statement, Schrier looked through photograph arrays and
A. The Criminal Trial                                                did so again on several other occasions, but she never
                                                                     recognized any of the men as her attacker. JA 611. An initial
  On the morning of June 17, 1993, Charlotte Schrier, a real         attempt by police to create a composite sketch of the assailant
estate agent, was sitting in her car behind an apartment             failed to produce a passable likeness. A police artist later
complex in Toledo, Ohio, waiting for her next appointment.           attempted a free-hand drawing of the man based on Schrier’s
At some point she felt a tap on her left shoulder, and she           input, the end result of which looked much like her attacker,
heard a man’s voice telling her not to move as he entered the        Schrier concluded, prompting police to distribute copies of
back seat of her car. Although she could detect his presence         the sketch to patrol officers and to local media on July 8,
in the back seat, she obeyed his commands to face forward            1993.
and not turn around.
                                                                        The next day, police brought Bigelow in for questioning
  At some point, the man instructed her to start the car and         based on his resemblance to the man in the drawing. They
proceed out of the complex. After Schrier drove a short              photographed him, and included his picture in a photo array
distance, he asked her to pull over and light his cigarette.         shown to Schrier. She pointed out Bigelow’s photo to
Schrier did as asked, then resumed driving. While she was            Detective Kulakoski but noted that she did not remember the
driving, the man threatened her multiple times, saying he            deep lines in his face and could not be certain that this was
wanted to injure her physically and see her bleed.                   her attacker unless she saw him in person. Several hours
                                                                     later, Schrier identified Bigelow in a line-up, and he was
  At some point, the attacker asked Schrier to pull over again.      detained. Bigelow maintained his innocence and rejected a
This time, he got out of the car, opened her door, and pulled        plea offer that included a five-year prison sentence. His case
her out by the hair. He first instructed her to lean into the        proceeded to trial five months later.
back seat, but then told her to get up again. Schrier stood up
and faced the car, with the attacker behind and to her right.          At trial, the State presented Charlotte Schrier’s testimony,
His hand suddenly swung down in front of her face, and she           as well as the testimony of Thomas Mermer. Mermer had
noticed that he was holding a razor blade. Pressing the blade        been near the scene of the incident and had radioed for help.
into her hand, he told her that he wanted her to cut her own         After doing so, he noticed a man running into the field behind
arm. When she hesitated, his arm swung again and he either           Schrier’s burning car. Mermer testified that he could see the
cut or forced Charlotte to cut her arm with the blade. She           man only from the side and behind, JA 628; unlike Schrier,
then turned around to face him, kicked him in the groin and          the police never showed Mermer any photo arrays or asked
managed to escape. After Schrier fled, the assailant                 him to attend a line-up. Two weeks before trial, however,
apparently set her car on fire.                                      Mermer saw Bigelow giving an interview on television and
                                                                     identified him as the man he saw running into the field on the
   Schrier gave a statement about the attack to Detective            day of the crime. JA 629–30. The State did not introduce
Kulakoski on the day after the incident. She described her           any other evidence connecting Bigelow to the crime.
attacker’s clothing—white T-shirt, brown pants and tennis
shoes—and his physical appearance—white male, late 30's to             The defense claimed that Bigelow was in Columbus, Ohio,
early 40's, 5'9" or 5'10", no facial hair or visible tattoos and a   150 miles southeast of Toledo, on June 17, 1993, the day of
No. 02-4203                         Bigelow v. Williams       7    8    Bigelow v. Williams                        No. 02-4203

the attack. In support of this alibi defense, it relied on two     B. Bigelow’s Allegations of Ineffective Assistance of
witnesses. John Laughner, the Columbus branch manager of              Counsel
Orkin Pest Control, testified that his office records showed
that Vernon Greenlee, an employee of Orkin, had worked at            Bigelow first complained about the ineffectiveness of his
the Columbus home of Gary Chasen over a period of two              lawyer in a letter to the state court before trial. The letter
days, including from 11:00 a.m. to 5:00 p.m. on June 17th.         prompted the court to conduct a hearing on November 2,
JA 677. Greenlee also testified, and he confirmed that he          1993, to determine whether Bigelow’s lawyer, Peter Rost,
treated the Chasen home for termites on the 17th. JA 684.          should be replaced. At the hearing, Rost explained the
He testified that a man had helped him move some objects           difficulties of representing Bigelow and the investigative
from the garage so he could perform the treatment, and that        work he had undertaken on behalf of his client. Among the
the man was present when Greenlee arrived and when he left.        difficulties in supporting the alibi defense were that Bigelow
JA 687. Greenlee identified Bigelow in court as the man who        could not remember exactly where in Columbus he had been
helped him in the garage on June 17th. JA 690–91. His              on June 17th and that Bigelow suffered from a then-untreated
testimony also acknowledged, however, that he had failed to        mental illness, which contributed to his inability to aid the
identify Bigelow’s photograph in an array shown to him by          defense. JA 471, 726-27.
police, that he had worked at the Chasen home over two
consecutive days, not just on the date of the crime, and that he      Despite these challenges, Rost noted that Bigelow had
had performed between fifty and one hundred jobs since June        provided him with a list of names and possible leads—all but
17th of that year. Bigelow did not testify.                        one of which Rost had pursued by telephone. In particular,
                                                                   Rost talked on the telephone to Gary Chasen, who besides
   The jury convicted Bigelow of kidnapping, felonious             being the owner of 654 Indian Mound Road where Greenlee
assault and arson, and the trial court sentenced him to            had worked on June 17th, also owned rental property in
consecutive prison terms, which together created a twenty to       Columbus where Bigelow at one point had lived. Chasen told
forty-two year prison term. Bigelow unsuccessfully appealed        Rost he could not confirm that Bigelow was in Columbus on
his conviction. He then filed a petition for state post-           the 17th. Similarly, Dan Watson and Deborah Gray, who also
conviction relief claiming he had received ineffective             owned a home in Columbus where Bigelow had rented a
assistance of trial counsel because his court-appointed lawyer     room, were unable to remember whether Bigelow was with
had not adequately investigated his alibi defense. The state       them on the 17th. At Rost’s request, they checked the records
trial court denied Bigelow’s petition, but the appeals court       of the telephone line that Bigelow shared with them to see if
remanded for an evidentiary hearing. After hearing testimony       Bigelow had placed any calls to his friends or family on that
from the three alibi witnesses whom Bigelow claimed his            date. The records showed only calls for June 20th and June
attorney should have identified before trial, the court again      24th, but not June 17th. Rost followed up on other leads that
denied his petition, the appeals court affirmed, and the state     Watson and Gray provided, but they too proved unsuccessful.
supreme court denied review. Bigelow filed this suit for a         Rost next contacted Greyhound Bus to determine whether
writ of habeas corpus in federal district court, again claiming    Bigelow had traveled to Columbus around June 17th;
ineffective assistance of counsel in violation of his Sixth (and   Greyhound informed Rost that they did not have passenger
Fourteenth) Amendment rights.                                      records from June. Rost then called Bigelow’s physician and
                                                                   dentist in Columbus to determine whether Bigelow had
                                                                   attended an appointment with either of them on June 17th;
No. 02-4203                         Bigelow v. Williams      9    10    Bigelow v. Williams                          No. 02-4203

their records showed he had not. Finally, Rost searched           when he arrived in the morning and when he left late in the
Bigelow’s personal papers for documentation that could            day, JA 805, 810; he spoke with Bigelow for “quite a while”;
establish Bigelow’s presence in Columbus on June 17th, but        and he recalled that Bigelow cut his hand and asked for a
again to no avail. After hearing about these efforts, the trial   band aid, JA 803.
judge denied Bigelow’s motion for a change of counsel.
                                                                    The three witnesses agree that one of them (likely Patridge)
   On the day after this hearing, Bigelow began his own           contacted Gary Chasen to tell Chasen about Bigelow’s letter
investigation. He wrote two letters from his prison cell—one      and their memories of him being there. Chasen, however,
to Orkin Pest Control, the other to Moonlighting Landscape        told Patridge that it was better not to get involved and that she
and Lighting. In both letters, he asked whether anyone at the     should ignore the letter. JA 757. Nonetheless, Patridge
companies could verify his presence at Gary Chasen’s home         claimed that she called Rost and left him a message, but she
at 654 Indian Mound Road on June 17th and asked them to           could not remember when she did so and whether she left the
contact Rost if they had any such information. At Orkin,          message on an answering machine or with Rost’s assistant.
Laughner received Bigelow’s letter, checked his records of        JA 766, 768. Rost claimed that he never received any
work performed, and learned that Greenlee had in fact been        message from Patridge and did not learn of the existence of
there. He spoke to Greenlee, who remembered seeing (and           the Moonlighting witnesses until he read Bigelow’s state
talking to) Bigelow that day. On the evening of Thursday,         post-conviction petition. Bigelow insisted that he told Rost
November 11th—four days before the trial was to begin on          about both the Orkin and Moonlighting letters. JA 824–25.
Monday, November 15th—Greenlee telephoned Rost about
his recollection of Bigelow at the Chasen home on June 17th.        Bigelow’s essential claim, in both the state and federal
The phone call apparently did not spur Rost into performing       post-conviction proceedings, is that Rost failed to satisfy the
any further investigation, though he did subpoena Laughner        minimal requirements of effective advocacy because he did
and Greenlee and did present their testimony at trial.            not adequately investigate Bigelow’s alibi defense. As a
                                                                  factual matter, Bigelow claims that Rost knew about the
   Bigelow’s second letter, to Moonlighting Landscape, also       Moonlighting Landscape lead, either because Bigelow told
arrived at its intended destination. Christine Patridge (a co-    him or because he received the message from Christine
owner) checked the company’s records and learned that she,        Patridge, and accordingly Rost’s failure to contact these
Vic Timler (also a co-owner) and Jay Loyzelle (an employee)       witnesses and present their testimony at trial constituted
had all been at the Chasen home on June 17th. Like Orkin,         ineffective assistance of counsel. Regardless of whether Rost
they had been hired by Chasen to help prepare his home and        actually knew about the Moonlighting employees before trial,
yard for his daughter’s wedding. All three recalled seeing        Bigelow adds that Rost’s failure to investigate adequately still
Bigelow on June 17th and either having an extended                constitutes ineffective assistance of counsel. Had his
encounter with Bigelow or noticing an idiosyncratic feature       investigation been more thorough—i.e., had Rost obtained
of his behavior or appearance. Patridge recalled that Bigelow     court funds for and hired an investigator, traveled to the
talked to her for an extended period of time, and that he was     location of Bigelow’s alibi or at least investigated further
very inquisitive about their landscaping work. JA 756.            once he learned that Greenlee could place Bigelow at the
Timler noticed Bigelow oddly trimming a boxwood shrub             Chasen residence on the day of the attack—he undoubtedly
with scissors and noticed that he was dressed atypically for      would have uncovered the Moonlighting employees. The
yard work. JA 105, 776. Loyzelle saw Bigelow there both           Ohio courts rejected these arguments, as did the federal
No. 02-4203                          Bigelow v. Williams      11    12    Bigelow v. Williams                          No. 02-4203

district court, determining that Rost’s assistance was not          that reasonable professional judgments support the limitations
ineffective under Strickland v. Washington.                         on investigation. In other words, counsel has a duty to make
                                                                    reasonable investigations or to make a reasonable decision
                               II.                                  that makes particular investigations unnecessary.” Id. at
                                                                    690–91; see also O’Hara v. Wigginton, 24 F.3d 823, 828 (6th
   In reviewing the denial of a habeas petition, we consider the    Cir. 1994) (“[A] failure to investigate, especially as to key
district court’s legal conclusions anew, applying the same          evidence, must be supported by a reasoned and deliberate
standard of review to the state court decision that the district    determination that investigation was not warranted.”); cf.
court applied. See Smith v. Hofbauer, 312 F.3d 809, 813 (6th        ABA Standards for Criminal Justice 4-4.1(a) (3d ed. 1993)
Cir. 2002). That standard of review is supplied by                  (“Defense counsel should conduct a prompt investigation of
AEDPA—The Antiterrorism and Effective Death Penalty                 the circumstances of the case and explore all avenues leading
Act, Pub. L. No. 104-132, 110 Stat. 1214 (1996). When a             to facts relevant to the merits of the case and the penalty in
state court has already adjudicated a federal constitutional        the event of conviction.”).
claim, AEDPA establishes that the writ of habeas corpus may
issue in just two instances: (1) if the state court decision “was      In establishing prejudice, Bigelow must demonstrate a
contrary to, or involved an unreasonable application of,            “reasonable probability” that the result of his trial would have
clearly established Federal law, as determined by the Supreme       been different but for Rost’s mistakes. Strickland, 466 U.S.
Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) if      at 694. A “reasonable probability” is a probability “sufficient
the state court decision was “based on an unreasonable              to undermine confidence in the outcome,” id., but something
determination of the facts in light of the evidence presented       less than a showing that the outcome more likely than not
in the State court proceeding,” id. § 2254(d)(2).                   would have been different, id. at 693. While the petitioner
                                                                    need not conclusively demonstrate his “actual innocence,”
   To succeed on an ineffective assistance of counsel claim, a      compare Schlup v. Delo, 513 U.S. 298, 327 (1995) (requiring
petitioner must show (1) that his lawyer’s performance was          petitioner to establish more likely than not that a reasonable
deficient and (2) that the deficiency prejudiced the defense.       juror would not have convicted him), with Strickland, 466
Strickland, 466 U.S. at 687. In establishing the first              U.S. at 693 (“we believe that a defendant need not show that
requirement, the petitioner must demonstrate that his lawyer’s      counsel’s deficient conduct more likely than not altered the
performance “fell below an objective standard of                    outcome in the case”), the focus should be on whether the
reasonableness” as measured by “prevailing professional             result of the trial was “fundamentally unfair or unreliable,”
norms.” Id. at 687–88. Judicial review of the lawyer’s              Lockhart v. Fretwell, 506 U.S. 364, 369 (1993).
performance must be “highly deferential,” and “indulge a
strong presumption” that a lawyer’s conduct in discharging                                         A.
his duties “falls within the wide range of reasonable
professional assistance,” since reasonable lawyers may                Bigelow first claims that Rost knew about the
disagree on the appropriate strategy for defending a client. Id.    Moonlighting Landscape employees but refused to
at 689. While “strategic choices made after thorough                communicate with them about testifying as alibi witnesses.
investigation of law and facts . . . are virtually                  In the state courts and in the district court, no one has debated
unchallengeable[,] [] strategic choices made after less than        whether this allegation, if true, would present a serious Sixth
complete investigation are reasonable precisely to the extent       Amendment claim. For the failure to call a known alibi
No. 02-4203                         Bigelow v. Williams      13    14    Bigelow v. Williams                           No. 02-4203

witness generally would constitute ineffective assistance of       between the date of Bigelow’s letter to Moonlighting
counsel. See, e.g., Matthews v. Abramajtys, 319 F.3d 780,          (November 3rd) and the date of the trial (November 15th), she
789–90 (6th Cir. 2003); Blackburn v. Foltz, 828 F.2d 1177,         may well have called after, possibly well after, the trial. And
1182–83 (6th Cir. 1987). Rather, the debate has been joined        even if she left the message before trial, it requires few
on the question whether the facts support the claim, an issue      inferences to believe that Rost did not get the message,
that the state courts resolved against Bigelow.                    whether Patridge left it on an answering machine or with
                                                                   Rost’s assistant. In view of the deferential standard of review
  In bringing this claim, Bigelow thus must overcome the           that applies in this setting, the district court correctly rejected
state court’s factual finding that “Pete Rost was not aware of     Bigelow’s challenge to this factual finding and correctly
Christine Patridge, Victor Timler, or Jay Loyzelle as              rejected this ground for granting the writ.
additional witnesses who would support Bigelow’s alibi
defense.” JA 279. That is no small task. Under AEDPA, we                                           B.
presume that the state court’s factual findings are correct, and
the petitioner bears the burden “of rebutting the presumption        Bigelow next argues that Rost’s failure to investigate after
of correctness by clear and convincing evidence.” 28 U.S.C.        he became aware of the Greenlee evidence constituted
§ 2254(e)(1); see Mitchell v. Mason, 325 F.3d 732, 737–38          ineffective assistance of counsel. In the words of Bigelow’s
(6th Cir. 2003).                                                   appellate brief:

   Although the record reveals some support for his position,          Once defense counsel learned of the Orkin witnesses,
Bigelow has not rebutted this presumption of correctness. At         he had an obligation to follow-up on the Orkin
the state-court evidentiary hearing, Rost testified that Bigelow     information and pursue this lead. From Orkin, defense
did not tell him about the letter to the landscape company and       counsel learned that Mr. Bigelow was on the Chasen
that he did not know about these potential witnesses.                property on June 17, 1993. From Orkin, defense counsel
Bigelow, however, gave inconsistent testimony. He first              knew that Mr. Chasen had been wrong about Mr.
stated that he told Rost about the letters, and that he              Bigelow being on the property on June 17, 1993. He
remembered doing so because he had put Rost’s home and               now had the tools to refresh Mr. Chasen’s memory with
work phone numbers in the letter (presumably so Rost would           this new information. Had defense counsel followed up
expect any resulting calls). JA 824–25, 827. But on cross-           on this information, Moonlighting’s presence at the
examination, Bigelow admitted that he “didn’t tell Pete about        Chasen home, which corroborated Orkin’s testimony,
[the letters] because the [other] leads, like the people said        could have been easily discovered.
earlier, were no good that I gave to Pete Rost.” JA 836.
                                                                   Appellant’s Br. at 32. Bigelow raised the same argument in
  Patridge’s testimony that she left a message for Rost also       the district court, Traverse to Respondent’s Return of Writ at
does not undermine the state court’s finding. Her testimony        22–24, and in state court, Mem. for Pet’r, JA 238. In some
at the hearing, as an initial matter, conflicted with her          contrast to his challenge to the state court’s factual finding,
affidavit in which she stated that she ignored the letter from     Bigelow may prevail on this claim if he can show that the
Bigelow after talking to Chasen, who discouraged her from          state court’s application of Supreme Court precedent in this
getting involved in the case. Patridge also could not              area was “objectively unreasonable.” Wiggins, 123 S. Ct. at
remember when she left the message, and given the proximity        2534–35.
No. 02-4203                           Bigelow v. Williams       15    16    Bigelow v. Williams                          No. 02-4203

   Even though Bigelow raised this issue below and in state           1355, 1359 (4th Cir. 1992) (recognizing the significance of
court, the district court did not address it—perhaps because          alibi evidence in countering an eyewitness case assembled by
the issue was obscured by the understandable focus in state           the State).
court and in the district court on whether Rost in fact knew
about these other alibi witnesses. In response, the State asks           Nor, at this point, can we readily agree with the State that
us to affirm the judgment nonetheless, arguing that the claim         Rost made “a reasonable decision that ma[de] [this] particular
is meritless. We disagree. The claim is sufficiently serious          investigation[] unnecessary.” Strickland, 466 U.S. at 691. To
that it warrants consideration by the district court in the first     our knowledge, the State has not even attempted to offer a
instance and may even warrant an evidentiary hearing. Even            strategic explanation for Rost’s failure to investigate further
after looking at the issue through the prism of AEDPA, the            once he learned of Greenlee’s evidence. The information
State has not shown that Bigelow’s claim under Strickland             provided by Greenlee did nothing to suggest that further
prong one (the adequacy of counsel’s performance) or prong            investigation would be futile or damaging to his client, but in
two (prejudice to the defendant) deserves plenary rejection by        point of fact suggested just the opposite. See Wiggins, 123 S.
us. To the ends of facilitating the district court’s                  Ct. at 2537 (noting that the fact the lawyers “uncovered no
consideration of these issues, we offer some explanation for          evidence in their investigation to suggest that . . . further
rejecting the State’s invitation to reject this claim at this stage   investigation would have been fruitless” differentiated
of the case.                                                          Wiggins’ case from those in which limited investigations
                                                                      were reasonable); see also Workman, 957 F.2d at 1345
  The record regarding the adequacy of counsel’s                      (“Where counsel fails to investigate and interview promising
investigation raises as many questions as answers. In spite of        witnesses, and therefore has no reason to believe they would
Rost’s initial lack of success in investigating Bigelow’s             not be valuable in securing defendant’s release, counsel’s
defense—or perhaps because of that lack of success—it is              inaction constitutes negligence, not trial strategy.”) (quotation
difficult on this record to understand why the surfacing of the       and citation omitted); id. (noting that the case was not one
Greenlee evidence did not prompt Rost to investigate further.         where further investigation would be unlikely to bear fruit,
Greenlee was the first person to come forward who could               which could excuse a lawyer’s failure to investigate).
corroborate Bigelow’s claim that he had been in Columbus,
not Toledo, on the day (and at the time) of the crime. Rost’s           Bigelow himself also did not supply any reasons why
own actions, moreover, prove he understood the significance           further inquiry would be unproductive. Instead, Greenlee’s
of the evidence, as he put Greenlee on the stand virtually sight      evidence amounted to the first evidentiary breakthrough in the
unseen and without any further investigation. Indeed, Rost            case, which suggested that (1) Bigelow was in Columbus on
admitted on the morning of trial that he had not yet spoken to        the date of the assault, (2) Bigelow at the very least was in
Bigelow’s only alibi witness, namely Greenlee. JA 487. At             Columbus on the day before or the day after the assault (since
a minimum, it would seem that this evidentiary breakthrough           Greenlee worked at the Chasen home for two consecutive
would have prompted additional inquiry either by Rost or by           days) and (3) Gary Chasen, the owner of the house where
a publicly-funded investigator. Cf. Workman v. Tate, 957              Greenlee and Bigelow had worked, erred in telling Rost he
F.2d 1339, 1345 (6th Cir. 1990) (concluding that “reasonable          had no relevant information about Bigelow’s whereabouts on
prudence” should have prompted the lawyer to recognize the            June 17th.
importance of potential witness testimony to the defense);
Griffin v. Warden, Maryland Corr. Adjustment Ctr., 970 F.2d
No. 02-4203                         Bigelow v. Williams      17    18    Bigelow v. Williams                           No. 02-4203

   Given that Greenlee’s testimony was the only evidence then      prior to trial [defense counsel] was in possession of an FBI
available for Bigelow’s defense and given that his testimony       report that should have alerted him to the significance of [this
would be vulnerable on cross-examination since he had been         evidence] for the defense.”).
at Chasen’s house for two days, Rost’s failure to do anything
at this point remains unexplained, if not inexplicable. While        Once Rost learned of Greenlee, had he taken even minimal
Bigelow was “not entitled to an attorney who will leave not        additional investigative steps—e.g., by contacting the
the smallest stone unturned,” since he had “but one stone, it      initially-reluctant Chasen and confronting him with the new
should at least [have been] nudged.” Coleman v. Brown, 802         information about Greenlee, asking Chasen for records of the
F.2d 1227, 1234 (10th Cir. 1986) (internal quotation, citation     companies that helped with wedding preparations on the 17th,
omitted). Rost appeared to have a host of options available to     or talking to Chasen’s neighbors—he likely would have
him for nudging that stone: he could have requested a              uncovered the Moonlighting Landscape employees. The
continuance in order to investigate this new lead in the case;     same is true of a follow-up conversation with his client. Had
he could have hired an investigator (with court funds); or at      he discussed Orkin with Bigelow, he assuredly would have
the very least he could have spent the four days before trial      learned of Moonlighting, since Bigelow’s letters demonstrate
following up on the information that Greenlee provided him.        that he had already developed a link between the two
But as in Wiggins, it appears on this record that Rost “chose      companies and his whereabouts on June 17th.
to abandon [his] investigation at an unreasonable juncture,
making a fully informed decision” with respect to trial               As to the second point—the adequacy of Rost’s
strategy very difficult, if not impossible. 123 S. Ct. at 2538.    investigative efforts before Greenlee came forward—we agree
                                                                   with the State that Rost’s performance surpassed the
  Like the state-court proceedings, the State’s contrary           “objective standard of reasonableness” described in
arguments suffer from a mistaken emphasis on (1) whether           Strickland. But Rost’s commendable efforts before Greenlee
Rost knew about the Moonlighting employees and (2) what            arrived on the scene cannot shield from scrutiny his efforts
Rost did earlier in the case rather than what Rost failed to do    after this evidence surfaced. Wiggins demonstrates that it
once he learned of Greenlee. As to the first point, it makes no    does not invariably suffice that a lawyer make some efforts to
difference whether Rost knew about these witnesses if a            investigate a case; the proper inquiry is “whether the known
reasonable investigation (after Greenlee came forward) would       evidence would lead a reasonable attorney to investigate
have uncovered their identities anyway. See Wiggins, 123           further.” 123 S. Ct. at 2538; see also, e.g., Montgomery v.
S. Ct. at 2537 (noting that if counsel had performed a             Petersen, 846 F.2d 407, 414 (7th Cir. 1988) (defense
reasonable investigation, they likely would have discovered        counsel’s failure to investigate a promising lead that would
evidence of sexual abuse that could have been presented at         have uncovered a disinterested alibi witness constituted
sentencing hearing); Lindstadt v. Keane, 239 F.3d 191,             ineffective assistance even though the lawyer had interviewed
200–01 (2d Cir. 2001) (determining that counsel was                and put on the testimony of twelve other witnesses). Neither
ineffective for failing to investigate the case, as a reasonable   does the late arrival of the Greenlee evidence necessarily
investigation undoubtedly would have uncovered the error in        excuse Rost’s failure to act. See Bryant v. Scott, 28 F.3d
the time frame of plaintiff’s accusations, which would have        1411, 1417 (5th Cir. 1994) (determining that counsel was
led to alibi defense); Sims v. Livesay, 970 F.2d 1575, 1580        ineffective, because it was “incumbent upon [him] to at least
(6th Cir. 1992) (“Although defense counsel might not have          try to contact” a potential alibi witness that he learned about
been told about [potentially exculpatory evidence] by Sims,        seventy-two hours before the start of trial); cf. id. (noting that
No. 02-4203                          Bigelow v. Williams      19    20   Bigelow v. Williams                         No. 02-4203

even if the lawyer had learned of the alibi witnesses on the        JA 778. All three witnesses identified Michael Bigelow,
first day of trial, he “nevertheless should have contacted the      sitting before them at the evidentiary hearing, as the man they
witnesses and made his record to the trial court as to the          had seen and interacted with at the Chasen home on the 17th.
significance of the alibi and the fact that it was newly            JA 754–55, 781–84, 804. Timler initially testified that he was
discovered”) (quotation and citation omitted).                      “80%” sure Bigelow was at the Chasen home that day, but
                                                                    then said he was “100%” certain it was Bigelow. JA 783–84.
  In the end, given what Rost learned from Greenlee four            Patridge’s in-court identification of Bigelow went
days before trial (that Bigelow was at the Chasen home on the       unchallenged by the State, and she stated in her affidavit that
day of the attack) and given what Rost knew about other alibi       Chasen “introduced” Bigelow (presumably by name).
evidence up to that point (nothing), his apparent decision to       JA 105B. Loyzelle identified Bigelow in court as well,
do no further investigation deserves fresh consideration by the     JA 804, and his affidavit noted that Chasen had addressed
district court. Thus far, the State has given no indication that    Bigelow on the 17th as “Mike,” JA 107. All three witnesses,
Rost did any further investigation after hearing from Greenlee      moreover, recalled idiosyncratic details about their encounters
and has offered no reasoned explanation—strategic or                with Bigelow (i.e., his inquisitiveness, the fact that he was
otherwise—why Rost should not have investigated further at          pruning hedges with a pair of scissors and that he cut his hand
that point. To the ends of answering these questions (and           and asked for a band aid), adding credence to their memories
potentially developing a record in support of those answers),       of seeing him.
we ask the district court to take an initial look at the adequacy
of Bigelow’s counsel in these respects.                               Loyzelle testified that he saw Bigelow at various points
                                                                    both in the morning and the afternoon of June 17th, JA 805,
  Nor, on this record, can one say that any errors in Rost’s        811, making it impossible for Bigelow to have slipped away
investigation were not prejudicial. Although we leave the           to make the six-hour round-trip to Toledo and back. This
question open for the district court to decide, it seems on this    testimony, if believed, would have precluded the possibility
record that Rost would have uncovered the Moonlighting              that Bigelow attacked Schrier at midday on the 17th.
witnesses had he investigated further after learning of
Greenlee. And Rost acknowledges that he would have                    All three witnesses were completely disinterested, as none
subpoenaed the three witnesses to testify at trial if he had        of them had any previous connection to Bigelow. JA 753–54,
known about them. JA 747.                                           774–75, 802. In fact, Timler testified that it was quite costly
                                                                    for the three to attend the evidentiary hearing in view of the
  The key question is whether the testimony of the                  money they could have been earning on another landscaping
Moonlighting employees would have made a persuasive case            job. JA 780.
that Bigelow was at the Chasen home in Columbus on
June 17th, 1993. We leave this issue for the district court to        This evidence plainly would have bolstered Bigelow’s
consider in the first instance because, contrary to the State’s     defense and was anything but cumulative. See Washington v.
contention, its resolution is not obvious. At the state court       Smith, 219 F.3d 620, 634 (7th Cir. 2000); Montgomery, 846
evidentiary hearing, Moonlighting’s records showed that             F.2d at 413 (introduction of alibi witness would not have been
Patridge, Timler and Loyzelle all worked at the Chasen home         cumulative despite testimony by twelve other witnesses
on June 17th, JA 105B, 107, 753, 795–96, and at least one of        where the new witness did not bear the same weakness as the
them (Timler) did not work at the property on any other day,        others). Bigelow had just one witness at trial (Greenlee) who
No. 02-4203                          Bigelow v. Williams      21    22    Bigelow v. Williams                          No. 02-4203

could support his alibi defense. Doubtless, three other                The state trial court’s conclusion to the contrary does not
witnesses, who like Greenlee did not previously know                alter this analysis. It described the Moonlighting witnesses’
Bigelow and accordingly had no axe to grind in testifying on        testimony as “vague and unconvincing,” pointing to
his behalf, would have aided the defense. This testimony also       inconsistencies between their affidavits and their hearing
would have shored up the weaknesses in Greenlee’s                   testimony. The inconsistencies, however, are just three, and
testimony—that he had worked at Chasen’s house over a               they are insignificant to boot. They were: (1) typographical
period of two days, which cast doubt on his certainty as to the     mistakes as to the year that Bigelow was at the Chasen home
date that he actually witnessed Bigelow, and that he had been       (which were corrected and initialed by the notary public); (2)
unable to select Bigelow from a photo lineup, which cast            Patridge’s testimony that she contacted Rost versus her
doubt on his in-court identification.                               affidavit statement that she ignored his letter (which relates to
                                                                    the separate question whether Rost knew about these
   The testimony of the Moonlighting witnesses also would           witnesses before trial); and (3) Loyzelle’s testimony that he
have facilitated Bigelow’s efforts to undermine the State’s         left the property between 5:00 p.m. and 5:30 p.m., not at 4:15
case. The State presented two eyewitnesses, both of whom            p.m. as he indicated in the affidavit (which would not have
identified Bigelow in court, but did not introduce any forensic     made a difference as to whether Bigelow committed a midday
or other evidence in the case. Schrier, for one, testified that     attack). None of the inconsistencies undermine the pivotal
she had a limited opportunity to view her attacker. Because         facts established by the affidavits: that Patridge checked
the assailant remained behind her and she obeyed his                Moonlighting’s records and verified that they were at
instructions not to turn around, JA 498–501, she had two            Chasen’s on the 17th; that they saw Bigelow there both in the
opportunities to view his face: (1) when he told her to light       morning and in the afternoon; and that Chasen had introduced
his cigarette; and (2) when she turned around to face him just      Bigelow to Patridge and referred to him as “Mike” within
before kicking him and escaping. JA 510, 525, 528, 530.             earshot of Loyzelle. Each of these statements was consistent
Both opportunities, however, were fleeting. See JA 511,             with the evidentiary hearing testimony of the witnesses.
534–35. There also was a disparity between the exacting
details about her attacker’s face that she supplied at trial and      In the final analysis, the addition of the three Moonlighting
her initial description of him. At trial, she testified about his   witnesses would have presented the jury with (1) four
hairline, Adam’s apple, cheekbones, eyes and lips. But in the       witnesses on the one hand who could identify Bigelow in
original description she gave to the police, she focused on the     court as the man they saw in Columbus on June 17th and (2)
attacker’s clothing, height and age.                                two witnesses on the other hand who could identify him in
                                                                    court as the assailant in one instance and as the man running
  The testimony of the other eyewitness, Thomas Mermer,             from the crime scene in the other. In a case involving
was even weaker. He admitted (1) that he saw the assailant          identification and identification alone, it is not easy to
only from the back and side at a distance running away from         imagine a defense lawyer who would pass on the chance to
the scene of the crime, JA 628, and (2) that police never           bolster the defense with evidence of this sort—particularly
showed him a lineup or photo display, JA 629. Mermer first          since eyewitness evidence is “precisely the sort of evidence
identified Bigelow as the defendant after seeing Bigelow’s          that an alibi defense refutes best,” Griffin, 970 F.2d at 1359.
face on television many months after the incident, JA 629–30,
a classically suggestive setting because Bigelow was giving           But because these issues were not addressed by the district
an interview to local media about his impending trial.              court and because some of them may benefit from additional
No. 02-4203                          Bigelow v. Williams      23

evidence, we remand the case to the district court to
determine whether Bigelow has shown that the writ should be
granted on this alternative theory of ineffective assistance of
counsel. Consideration of this theory will require the district
court to focus on two questions that we have addressed but
ultimately leave open for consideration on remand: (1) Was
it objectively unreasonable for Rost to fail to conduct further
investigation after learning of the Orkin employees?; and (2)
If Rost’s representation was ineffective, was it likely the three
alibi witnesses would have been identified had he conducted
a reasonable investigation?
                              III.
  For the foregoing reasons, we vacate the judgment and
remand the case to the district court for a determination
whether the writ should be granted.